Quillian, Presiding Judge.
The defendant appeals from his conviction for aggravated assault and asserts the evidence was insufficient as a matter of law. Held:
Despite the recent case of Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560) (1979) our scope of review is restricted to the sufficiency of the evidence as opposed to its weight and we adhere to such standard in reviewing the general grounds. Applying the constitutional standard enumerated in Jackson, supra, we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt.

Judgment affirmed.


Smith and Birdsong, JJ., concur.